Yesawich Jr., J.
Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 31, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
Defendant’s guilty plea was taken in satisfaction of a three-*652count indictment, with an agreement by the People to forego any charges of bail jumping. As part of the plea, defendant waived his right to appeal except as to the sentence he would receive. County Court sentenced defendant to six months in jail and five years’ probation.
On appeal, defendant first contends that he was denied the effective assistance of counsel because certain pretrial motions were not made on his behalf. Although defendant’s waiver of his right to appeal does not preclude him from raising this argument (see, People v Hartford, 217 AD2d 798; People v Rosado, 199 AD2d 833, lv denied 83 NY2d 876), defendant has failed to show that his attorney had no legitimate reason to forego the pretrial motions, so as to rebut the presumption that counsel acted competently (see, People v Hartford, supra). Our review of the record reveals that meaningful representation was provided at all stages of the proceeding (see, People v Baldi, 54 NY2d 137, 146-147).
Nor do we find defendant’s sentence harsh or excessive. Defendant received an advantageous plea agreement, and a sentence that was in accord with that agreement and well within the statutory guidelines.
Mikoll, J. P., Mercure, Crew III and White, JJ., concur. Ordered that the judgment is affirmed.